ORDER AND JUDGMENTThe Court having exercised original jurisdiction over this controversy among sovereign States; the issues having been tried before the Special Master appointed by this Court; the Court having considered the briefs on the parties' exceptions to the Second Interim Report of the Special Master; IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:1. Wyoming's Motion for Partial Summary Judgment on the notice requirement for damages is granted for the years 1982, 1985, 1992, 1994, and 1998.2. Wyoming also is not liable to Montana for the years 1981, 1987, 1988, 1989, 2000, 2001, 2002, and 2003.3. Wyoming is liable to Montana for reducing the volume of water available in the Tongue River at the Stateline between Wyoming and Montana by 1,300 acre-feet in 2004.4. Wyoming is liable to Montana for reducing the volume of water available in the Tongue River at the Stateline between Wyoming and Montana by 56 acre-feet in 2006.5. The case is remanded to the Special Master for determination of damages and other appropriate relief.